Citation Nr: 0933290	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD from July 23, 2003, to 
November 17, 2008.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from November 18, 2008.

3.  Entitlement to a temporary total evaluation rating, under 
38 C.F.R. § 4.29, based on VA hospitalization from June 6, 
2007, to July 20, 2007.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from June 1969 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), Milwaukee, 
Wisconsin, which denied an increased rating in excess of 50 
percent for the Veteran's PTSD, and a March 2008 RO decision 
in Nashville, Tennessee, that denied temporary total 
evaluation.  The Veteran appealed both decisions. 

In its December 2008 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 70 percent disabling, 
effective November 18, 2008, and denied an increase prior to 
that date.  However, because there have only been partial 
grants of the benefits sought on appeal, and the Veteran has 
not otherwise withdrawn his appeal, the matter remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that as the decision below increases the 
Veteran's disability rating to 70 percent for the period from 
July 23, 2003, to November 17, 2008, and that it appears the 
Veteran may have been unemployed during this entire period of 
time, the issue of TDIU is raised by the record as part and 
parcel of the Veteran's PTSD increased rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, in accordance 
with the reasons set forth in the Remand portion of this 
decision below, the issue of entitlement to TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  For the period July 23, 2003, to November 17, 2008, the 
evidence shows that the Veteran's PTSD results in 
occupational and social impairment with deficiencies in most 
areas.  

2.  The evidence from November 18, 2008, shows that the 
Veteran's PTSD results in total occupational and social 
impairment.  

3.  The evidence shows that the Veteran underwent hospital 
care inpatient treatment at PTSD Rehabilitation Program in 
excess of 21 days beginning on June 6, 2007, and ending July 
20, 2007.


CONCLUSIONS OF LAW

1.  For the period July 23, 2003, to November 17, 2008, the 
criteria for an evaluation of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).

2.  From November 18, 2008, the criteria for an evaluation of 
100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

3.  A temporary total evaluation is warranted on the basis of 
hospitalization for PTSD beginning on June 6, 2007, and 
ending on July 20, 2007.  38 C.F.R. § 4.29 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the Veteran's claim 
for an increased disability rating and temporary total 
evaluation.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).


Increased disability rating

The Veteran was granted service connection for his PTSD in an 
August 1996 RO decision with a 30 percent initial evaluation 
effective March 4, 1992.  The Veteran appealed, and his 
rating was increased to 50 percent in a November 1996 rating 
decision as of the date of the initial grant of service 
connection.  The Veteran did not appeal that decision.  In 
July 2003, the Veteran filed his claim for an increase for 
his service-connected PTSD, claiming that it had increased in 
severity.  In its March 2004 rating decision, the RO denied 
the Veteran's claim for increase.  The Veteran appealed.  In 
December 2008, the RO granted increased evaluation of 70 
percent as of the date of the latest VA examination, November 
18, 2008.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  PTSD is evaluated 
under the General Rating Formula for Mental Disorders, which 
provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 31 to 40 is defined as some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

PTSD from July 23, 2003, to November 17, 2008

The Veteran underwent a VA examination in January 2004.  The 
Veteran described an increase in symptoms since his last VA 
examination.  At the examination, the Veteran was 
appropriately dressed and well groomed.  He was cooperative 
and talkative although remarkably anxious.  His mood was 
depressed and fearful, and his affect was anxious and 
congruent with mood.  Eye contact was decreased and 
psychomotor restlessness and agitation was observed.  There 
was no thought process or thought content disturbance.  He 
did not describe any suicidal ideations or thoughts of self-
harm and no thoughts of harming others.  His insight and 
judgment appeared fair to good.  There were no obvious 
neurologic deficits in his speech or gross motor movements.  
The examiner opined that his symptoms had worsened since his 
prior examination in October 1996.  The Veteran also 
exhibited symptoms of depression.  However, the examiner 
stated hat the Veteran's alcohol use made the diagnosis of 
depression difficult as it was impossible to measure the 
contribution of alcohol on his symptoms since the alcohol use 
was ongoing and chronic.  The examiner indicated that the 
Veteran was significantly impaired and his symptoms left him 
essentially homebound and nonfunctional.  The examiner 
diagnosed the Veteran with various Axis I diagnosis, 
including PTSD, chronic, severe; alcohol dependence; and mood 
disorder, not otherwise specified.  A GAF score of 35 was 
assigned.  

The Veteran's claims folder was returned for another VA 
examination in March 2004 for clarification as to whether the 
Veteran's diagnosed alcohol dependence and mood disorder were 
at least as likely as not related to PTSD, and if not, a 
separate GAF score had to be provided based solely on the 
Veteran's PTSD.  Another inquiry concerned the issue of the 
Veteran being homebound.

In response to this request, the examiner did not relate the 
Veteran's alcohol dependence or mood disorder to PTSD.  In 
the examiner's opinion, a GAF score of 45 to 50 was 
appropriate for PTSD.  With respect to the Veteran being 
homebound, it was noted that the Veteran drove himself to the 
grocery store and to appointments.  

The Veteran underwent VA treatment from October 2004 to 
October 2008.  The records show that in around April 2004, 
the Veteran met with his friends or tried to do as much work 
outside as possible during leisure time and was planning to 
have a retirement home built in Tennessee.  The Veteran 
underwent group and individual therapy.  He continued to 
complain of nightmares, checking doors and windows multiple 
times a night, and hearing noises.  In February 2006, the 
Veteran complained of trouble sleeping, flashbacks, panic 
attacks, a fainting spell, hypervigilance and some difficulty 
with concentration.  The Veteran appeared alert and 
attentive, cooperative, reasonable and appropriately groomed.  
In February 2007, the Veteran stated that he had thought of 
suicide, but took no steps in its furtherance.  No unusual 
thought content was noted, and speech was at normal rate and 
rhythm.  GAF scores ranged from 45 to 62 with most recent 
being around 50 or 55.  

The Veteran's Social Security Administration (SSA) National 
Records Center records were obtained, showing continuous 
treatment for PTSD from February 2002 to July 2007.  In March 
2006, the Veteran was noted as undergoing therapy, with which 
he was becoming more comfortable and continued to open up.  
He was noted to have difficulty getting out of bed in the 
morning, and taking care of himself and his wife during acute 
exacerbations.  His thought process was noted to be linear, 
and he did not appear to be responding to internal stimuli 
during appointments.  In June 2006, the Veteran's GAF score 
was 45.

SSA records show that, in 2004, the Veteran attended therapy 
sessions.  Upon admission, his GAF score was 40, and upon 
discharge it was 70.  He later participated in a six-week VA 
PTSD Residential Program from June 6, 2007, to July 20, 2007.  
In the initial evaluation, the Veteran was reported to have 
depressed mood, panic attacks, anger, irritability and 
feelings of paranoia.  The Veteran experienced frequent 
nightmares, flashbacks, intrusive thoughts, hearing voices 
and hypervigilance.  He complained of low energy, loss of 
interest and pleasure in activities, lack of motivation to 
groom and properly care for himself.  The Veteran stated that 
he was very angry about the war in Iraq, and was easily 
irritated about current politics.  The Veteran reported 
having a severe panic attack in Wal-Mart and fainting because 
of hyperventilation.  The Veteran stated that he has had 
thoughts of suicide, but had no plans to kill himself.  The 
Veteran was tearful and emotional.  He was noted to have 
occasional depressive episodes.  Toward the end of treatment, 
the Veteran reported that his anxiety level had not decreased 
and anticipated that his anxiety would increase further.  He 
complained of anger and irritability.  He stated that his 
depression had not decreased, and he was still plague with 
nightmares, sleep disturbance, flashbacks, intrusive thoughts 
and feelings of helplessness and hopelessness.  A GAF score 
of 50 was assigned.

As indicated above, the Veteran was initially assigned a 50 
percent disability rating for his service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  After a 
review of the evidence, the Board finds that overall the 
Veteran's disability picture more nearly approximates the 
criteria for a 70 percent disability rating.  See 38 C.F.R. 
§§ 4.7, 4.21.  The evidence supports a finding that the 
Veteran's service-connected PTSD has manifested 
symptomatology that more nearly approximates occupational and 
social impairment with deficiencies in most areas, as 
required for a 70 percent disability rating under Diagnostic 
Code 9411. 

The evidence of record shows that the Veteran experiences 
significant social impairment due to depression, social 
isolation, nightmares, anxiety, chronic sleep problems, anger 
management and suicidal thoughts.  The evidence of record 
shows that the Veteran has not worked for a number of years.  
He avoids contact with others.  The Veteran appeared 
remarkably anxious, depressed and fearful, indicating near-
continuous depression affecting the ability of the Veteran to 
function independently, and difficulty in adapting to 
stressful circumstances.  Although the VA outpatient 
treatment records from July 2002 to July 2007 showed GAF 
scores mostly from 45 to 60, which is indicative of serious 
to moderate symptoms or serious to moderate difficulty in 
social and occupational functioning, the competent medical 
evidence of record dated thereafter has demonstrated GAF 
codes which ranged from 45 to 50, which is indicative of 
serious symptoms and serious impairment in social and 
occupational functioning.  Despite the GAF score of 70 at the 
time the Veteran finished therapy in May 2004, the Veteran's 
overall symptoms show that such a GAF score is not 
representative of the total picture of the Veteran's PTSD, 
because the Veteran continued to be severely depressed, 
unable to communicate to people well, isolated, delusional 
and angry.  Moreover, the discharge report from the treatment 
program that the Veteran underwent between June 2007 and July 
2007 shows that, even though the program slightly benefited 
the Veteran, he was still struggling with persistent symptoms 
of PTSD including flashbacks, nightmares, intrusive thoughts 
and feelings of hopelessness. Overall, the Veteran's 
psychiatric symptoms for this time period reflect social and 
occupational impairment with deficiencies in most areas.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's social and occupational impairments more 
closely approximate the criteria for a 70 percent evaluation.   

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
Veteran's PTSD is not productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The Veteran generally appeared to be able to 
function independently and well on a daily basis.  While he 
had expressed experiencing a desire to hurt himself and had 
reported having few friends, the evidence does not show that 
the Veteran has complete deficiencies in most areas of 
judgment, mood, and social relationships that affect his 
ability to function independently and appropriately, as is 
required to meet the criteria for the assignment of a 100 
percent rating under 38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9440.  The medical evidence reflects that the Veteran 
was generally able to care for himself.  As such, the medical 
evidence is not supportive for the assignment of a 100 
percent disability rating from July 23, 2003, to November 17, 
2008.

To the extent that the 70 percent disability rating assigned 
herein may warrant extra-schedular consideration, the Board 
notes that such consideration is inextricably intertwined 
with the issue of entitlement to TDIU, which is addressed in 
the Remand portion of this decision.  

PTSD from November 18, 2008

A VA examination report dated in November 2008 shows that the 
Veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
At the examination, he reported being fully engaged in his 
mental health treatment and acknowledged that it helped some 
of his symptoms to stabilize.  

In terms of the degree and quality of social relationships, 
the examiner stated that the Veteran had no friends except 
for two Veterans who lived in a different state, whom he had 
not seen for many years.  The only relationship, though a 
blunted one, with his family was with his sister who lived in 
a different state.  In terms of activities, the Veteran read 
books.  In terms of his psychosocial function, the Veteran 
was noted to be a social isolate who lived with his wife, for 
whom he had no loving feelings.  He avoided going out in 
public and was fearful of driving because of panic attacks.  
He had been unemployed since 1998.  

At the examination, the Veteran appeared casually dressed in 
disheveled clothes.  He had not trimmed his beard or combed 
his hair in several days.  His speech was hesitant, mumbled, 
and soft or whispered.  His attitude toward the examiner was 
attentive, suspicious and guarded.  His affect was 
constricted.  His mood was hopeless, depressed, fearful, 
dysphoric, paranoid and fearful.  He had a short attention 
span.  He was unable to do serial sevens or to spell a word 
forward and backward.  His orientation was intact to person, 
time and place.  His thought process was characterized by 
perseveration, circumstantiality and blocking.  His thought 
content was described by ruminations, delusions and paranoid 
ideation.  He experienced persistent delusions of guilt and 
appeared paranoid.  He also experienced persistent auditory, 
visual and olfactory hallucinations.  He suffered from poor 
sleep, which in turn caused problems with daytime fatigue and 
limited concentration.  The examiner characterized the 
Veteran's behavior as inappropriate, because the Veteran was 
restless, shifting often in chair, leaning forward without 
apparent difficulty in hearing conversation, often scanning 
the room visually and keeping fists clenched.  He was also 
noted to have obsessive and ritualistic behavior, such as 
being fearful at home for his own safety, keeping four locks 
on trailer door and a knife at bedside.  The Veteran had 
suicidal thoughts once a week or more, such that he was 
compelled to rid his house of guns, but had made no plans to 
kill himself.  His remote and immediate memory were normal, 
but his recent memory was moderately impaired.  

The examiner stated that the Veteran suffered from persistent 
re-experiencing of the traumatic event as manifested by 
recurrent and intrusive distressing recollections of the 
event, including images, thoughts or perceptions, recurrent 
distressing dreams of the events, acting or feeling as if the 
traumatic event were recurring, and intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event.  He 
tried to avoid thoughts, feelings or conversations associated 
with trauma, as well as activities, places or people that 
arouse recollections of the trauma.  He exhibited markedly 
diminished interest or participation in significant 
activities, felt detached or estranged from others, and 
exhibited restricted range of affect and sense of 
foreshortened future.  His persistent symptoms of increased 
arousal included difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance and exaggerated startle response.  He 
experienced nightly combat related nightmares with profound 
night sweats and at least weekly violent movements resulting 
in bruising of limbs or falling out of bed.  Furthermore, he 
experienced emotional numbing and avoidance of even small 
groups of people in public such that even the quietest time 
to shop was extremely stressful, which lead to panic attack 
severe enough to summon emergency medical care.  As a result, 
he only goes to stores on Sunday mornings to avoid the 
crowds.  He continues to have panic attacks about once a 
week.

The examiner indicated that the Veteran had problems with 
daily living, although he was able to maintain minimal 
personal hygiene.  The examiner also commented that the 
Veteran tended to minimize his symptoms in an apparent effort 
to end the stress of the interview.  The Veteran's symptoms 
were characterized as daily, severe and chronic with no 
remissions.  He was able to handle his own finances.  The 
examiner stated that the Veteran's PTSD symptoms were 
gradually worsening despite ongoing treatment.  The prognosis 
for improvement was grave.  The examiner stated that, indeed, 
the Veteran's condition was worse then than at the previous 
evaluation, because he no longer had emotional warmth toward 
anyone and had intrusive thoughts of suicide.  The examiner 
further noted that the Veteran would likely outlive his wife, 
and, if so, he would be at considerable risk of suicide as 
his wife's illness at least gave him some focus beyond his 
book readings and his ongoing hallucinations of PTSD.  His 
intrusive thoughts of suicide and worries about homicide were 
particularly worrisome in light of his wife's frail health.  
The examiner diagnosed the Veteran with PTSD, chronic and 
severe, and assigned a GAF score of 40.  

In examining the evidence in this case, the Board concludes 
that although the Veteran is not shown to have all of the 
psychiatric symptoms requisite for the assignment of a 100 
percent disability rating, the evidence supports a 
determination that the Veteran has total occupational and 
social impairment as a result of his service-connected PTSD.  
The November 2008 VA examination set forth that the Veteran's 
disability was manifested by severe chronic symptoms of PTSD, 
such as to show that the Veteran experiences total 
occupational and social impairment.  Specifically, the 
Veteran's appearance was disheveled, his thought process, 
content, and memory were significantly impaired, and there 
were persistent delusions and hallucinations.  Speech was 
impaired and his general behavior was observed as 
inappropriate, evidenced by various psychomotor 
irregularities.  The examiner reported a GAF score of 40.  
This is indicative of some impairment in reality testing or 
communication or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  As such, the Board finds that the evidence of record 
indicates that the Veteran has total occupational and social 
impairment as a result of his PTSD.  Resolving all reasonable 
doubt in the Veteran's favor, the Board finds that it is 
factually ascertainable that the Veteran's increase in 
disability was manifested since November 18, 2008, because 
the examination clearly shows that the Veteran's symptoms are 
worse than at the previous examination and are continuously 
worsening.  Accordingly, a 100 percent schedular disability 
rating is warranted under Diagnostic Code 9411, from November 
18, 2008.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied, and a 100 percent disability evaluation will be 
assigned.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Temporary evaluations

The Veteran contends that he is entitled to a temporary total 
evaluation based on PTSD Residential Rehabilitation Program 
from June 6, 2007, to July 20, 2007.  Initially, the Board 
notes that the provisions of 38 C.F.R. § 4.29, which pertain 
to temporary total evaluations, provide, in pertinent part, 
that total disability rating will be assigned without regard 
to other provisions of the rating schedule when the evidence 
establishes that a disability, subject to VA compensation, 
has required hospitalization in a Department of Veterans 
Affairs Medical Center or an approved hospital for a period 
of more than 21 days. 

In its March 2008 rating decision, the RO determined that, in 
accordance with 38 C.F.R. § 4.29, the Veteran's PTSD 
Residential Rehabilitation Program was not an inpatient 
program but rather a "residential 'outpatient' program," 
and as such, a total temporary rating was not a benefit that 
could be awarded by VA.  The RO provides no support for this 
determination, even though the terms "residential" and 
"outpatient" appear incongruous on its face.  

On June 6, 2007, the Veteran began PTSD Residential 
Rehabilitation Program, an inpatient program, at a VA 
authorized facility for treatment of his PTSD.  The program, 
being considered an inpatient program, is determined to 
constitute hospitalization for the purposes of 38 C.F.R. § 
4.29.  This finding is in accordance with the provisions of 
38 C.F.R. § 17.41(a), which specifically identifies 
rehabilitation programs as within the meaning of a 
hospitalization.  This finding is buttressed by VHA Handbook 
1162.12(a), which specifically identifies a Mental Health 
Residential Rehabilitation Treatment Program as "hospital 
care."  The Veteran remained in the  program until July 20, 
2007, a period in excess of 21 days.  As such, the Veteran is 
entitled to a temporary total evaluation on the basis of this 
hospitalization from June 6, 2007, to July 20, 2007.  38 
C.F.R. § 4.29.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a disability rating of 70 
percent for service-connected PTSD is granted from July 23, 
2003, to November 17, 2008.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a disability rating of 100 
percent for service-connected PTSD is granted from November 
18, 2008.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a temporary total 
disability evaluation for the period June 6, 2007, to July 
20, 2007, is granted.


REMAND

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to TDIU is raised by the 
record as part and parcel of the Veteran's PTSD increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, the assignment of a 70 percent disability 
rating for the period July 23, 2003, to November 17, 2008, 
takes into consideration that the Veteran has occupational 
impairment, including "difficulty in adapting to stressful 
circumstances (including work and worklike settings) . . . 
." 38 C.F.R. § 4.130, Diagnostic Code 9440.  

The evidence of record indicates that the Veteran has been 
unemployed during this time period.  However, it is unclear 
to the Board whether any unemployment for the period July 23, 
2003, to November 17, 2008, was the result of the Veteran's 
service-connected PTSD.  As the RO has not considered the 
TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter 
is hereby remanded to the RO for consideration thereof in the 
first instance.  In so doing, the RO may decide to pursue 
further development of the Veteran's employment history, or 
to obtain additional medical evidence or medical opinion, as 
is deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16 on the 
basis of the award of the 70 percent 
disability rating for service-connected 
PTSD.  In so doing, the RO may decide 
to pursue further development of the 
Veteran's employment history, or to 
obtain additional medical evidence or 
medical opinion, as is deemed 
necessary.

2.  If any part of the decision is 
adverse to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  Thereafter, the case shall be 
returned to the Board.    



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




 Department of Veterans Affairs


